Title: David Bailie Warden to Thomas Jefferson, 6 April 1811
From: Warden, David Bailie
To: Jefferson, Thomas


          
            
              Dear Sir,
              Washington, 6 April 1811
            
             I have the honor of informing you, that I received, from General Bailey, the note you were pleased to write to me, inclosing a letter for mr Tracey: this day, I have received your letter of the 28th of last month, inclosing letters for Madame de Tessé, General La Fayette, and mr Walsh.  I have already taken the liberty of informing you, that my departure, for France, has been suspended by the President—on my return here, I found that this was owing to the circumstance of his having received a note from General armstrong, on which he vaguely states, that I ought not to have been appointed Consul to Paris; tho’ he has not presented any new allegations against me. those, made before my appointment, were answered by me, in writing, in a satisfactory manner.   General armstrong now accuses me, as I am informed, of being the cause of his losing his popularity, by a statement which he conjectures I have made to the President, of his ministerial conduct on this account, he attacks me secretly, persecutes me as much as in his power, and is employing both art and cunning to prevent my departure It was lately stated, in the Evening Post, of new york, an acrimonious federal print, of which, it is believed, he has a column, A Column for his use, that I sold french licences, at that City: which induced me to instruct my friend Counsellor Sampson to prosecute the Editors of that paper for this atrocious libel. The unanimous approbation of my appointment by the Senate, and the favorable mention of it in Newspapers generally, with other reasons, will I hope, induce the President to allow me to embark with my friend mr Barlow—otherwise I have no recource but to resign my Commission, and to give to the public a narrative of my conduct and persecution—at all events, I must go to Paris to settle my affairs—I am convinced that the President, in his conduct towards me, is guided by the best motives; and that he has, as you have been pleased to observe, a disposition to serve me—I admire his candor—He thought it his duty which he owed to himself, and to me to suspend my departure. I have reason to believe that he will allow me soon to embark in my quality as Consul. Some think that it is against the President, more than against me that the rage of General armstrong is exerted—He is mortified at the appointment of Mr Barlow & Mr Erving, and of Mr Monroe, His hatred is increased by his losing hope of the promotion to which he aspired. He has no party even in the state of New york—I have letters, in my possession, which prove, that he declared to several Individuals, during the last winter, that he had no motive for opposing me in any appointment which I might have influence to procure. Pardon, Sir, the renewal of this unfortunate subject, on which I have given you so much trouble—I have the pleasure of being acquainted with Mr Walsh, of whom Mr. Cabbell long since gave me a very favorable opinion. Counsellor Sampson in New york, will receive any monies for Books, or articles which you may permit me to send to you from France; I beg you to present my respects to Mr and Mrs Randolph and family—The Counts Pahlen inform me, that they propose to visit you in the course of a fortnight, accompanied by mr Poletica, the Counsellor of Legation.
            
              I am, Sir, with very grateful respect your obligd Servt
              
 D B. Warden
            
          
          
            P.S. The attorney General is well—He is at mrs Suters where I stay—
          
         